NO. 12-10-00039-CR
                                     NO. 12-10-00040-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
MICHAEL LADALE MOORE,                                      '    APPEALS FROM THE 114TH
APPELLANT
V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    SMITH COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant pleaded guilty to unlawful possession of a firearm by a felon and
tampering with physical evidence. Pursuant to a plea bargain, the trial court found
Appellant guilty of both offenses and assessed punishment at imprisonment for ten years
and twelve years, respectively. We have received the trial court’s certification showing
that these are plea bargain cases and that Appellant has no right to appeal. Accordingly,
the appeals are dismissed for want of jurisdiction.
Opinion delivered February 10, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                         (DO NOT PUBLISH)